UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6718



WILLIAM E. ALTON, III,

                                           Petitioner - Appellant,

          versus


F. C. SIZER, JR.; ATTORNEY GENERAL OF THE
STATE OF MARYLAND,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-98-3276-AW)


Submitted:   October 26, 1999          Decided:     November 19, 1999


Before WILKINS, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William E. Alton, III, Appellant Pro Se. John Joseph Curran, Jr.,
Attorney General, Ann Norman Bosse, OFFICE OF THE ATTORNEY GENERAL
OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant William E. Alton, III, seeks to appeal the district

court’s order denying relief on his petition filed under 28

U.S.C.A. § 2254 (West 1994 & Supp. 1999).     We have reviewed the

record and the district court’s opinion and find no reversible

error.     Accordingly, we deny a certificate of appealability and
dismiss the appeal substantially on the reasoning of the district

court. See Alton v. Sizer, No. CA-98-3276-AW (D. Md. May 4, 1999).
We note that Alton’s claims that counsel failed to obtain critical

evidence of prosecutorial misconduct and failed to exercise Alton’s

right to compulsory process are not cognizable because Alton failed
to exhaust these claims in state court proceedings.         See 28

U.S.C.A. § 2254(b)(1)(A).    We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-
terials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                 2